Citation Nr: 1210996	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a cervical spine disability.  

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability.  

3.  Entitlement to service connection for left hand numbness, to include as secondary to service-connected lumbar spine disability.  

4.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 50 percent disabling.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to October 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issue of entitlement to an effective date earlier than April 27, 2006 for the grant of service connection for left leg and foot radicular pain and numbness has been raised by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
But see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (dismissing appeal to the extent the appellant was raising a freestanding claim for an earlier effective date in an attempt to overcome the finality of an RO decision that had assigned an effective date).  

The Veteran's representative also mentioned that breathing problems, needle and doctor phobia, and dermatitis were mentioned in service treatment records.  A request for service connection for any current disability related to these symptoms has not been made. If the Veteran wants to file a claim for any such disability, he should do so with specificity at the RO.

For reasons explained below, the issues of entitlement to service connection for a cervical spine disability, entitlement to service connection for left hand numbness, entitlement to an increased rating for a lumbar spine disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The December 2001 rating decision that denied service connection for a cervical spine disability was not appealed and is final.  

2.  Some of the evidence received since the December 2001 rating decision bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a cervical spine disability.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a cervical spine disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition to reopen the claim for service connection for a cervical spine disability and the need to remand the claim on the merits for additional development, the Board finds that no discussion of VCAA compliance is necessary at this time. 

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for a cervical spine disability was previously denied by a rating decision in December 2001.  The claim was denied based on the rationale that the Veteran's cervical spine disability neither occurred in nor was caused by his period of service. 

In June 2006, the Veteran filed his request to reopen the claim for service connection for a cervical spine disability.  In the December 2006 rating decision on appeal, the RO determined that new and material evidence had not been submitted to reopen the claim.  Thereafter, in a September 2007 rating decision during the appeal period, the RO determined that new and material evidence had been submitted to reopen the claim but denied the claim on the basis that there was no evidence that the Veteran's cervical spine disability was related to his period of service.  Despite the determination reached by the RO with respect to the claim for service connection for a bilateral hearing loss, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

The evidence received subsequent to the December 2001 rating decision includes VA and private medical records dated from July 1999 to August 2008, a January 2002 Social Security Administration (SSA) decision, and the Veteran's statements.  

VA and private medical records dated from July 1999 to August 2008 reflect, in pertinent part, that the Veteran was diagnosed with and received intermittent treatment for cervical spine disabilities, including cervical spondylosis, cervical radiculopathy, chronic cervical strain, osteoarthritis and degenerative joint disease of the cervical spine, and cervical disc disease.  In an April 2007 VA medical report, after a review of the Veteran's records from 1982 to the present, the VA physician opined that the Veteran's current neck and cervical radicular pain began as a direct result of his fall on ice in 1980 during his service in Alaska.  Similarly, in a May 2007 letter, the Veteran's private chiropractor reported that he had treated the Veteran since 1982 for pain in the lumbar spine as well as the cervical and thoracic spine with occasional pain radiating into the left arm and hand.  Upon review of the records from 1980 to the present time, including x-rays and MRIs of the cervical and lumbar spine, the chiropractor opined that the Veteran's symptoms had originated during his period of service when he fell.     

The January 2002 SSA decision found that the Veteran had been disabled since July 12, 1999.  His primary diagnosis was that of osteoarthrosis and allied disorders, and his secondary diagnosis was found to be disorders of the back.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, and after resolving all doubt in the Veteran's favor, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  In this regard, the Veteran's claim for service connection for a cervical spine disability was previously denied because there was no evidence that it had occurred in or was caused by his period of service.  The Veteran has submitted new evidence which suggests that it is possible that there is a relationship between his cervical spine disability and service.  As the threshold for reopening a claim is low, the Board will resolve all doubt in the Veteran's favor and find that new and material evidence has been submitted to reopen the claim for service connection for a cervical spine disability. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disability is reopened, and to this extent only, the appeal is granted.


REMAND

Reopening a claim does not end the inquiry; rather, consideration of that claim on the merits is required.  After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for a cervical spine disability on the merits, as well as his claims of entitlement to service connection for left hand numbness, an increased rating for a lumbar spine disability, and a TDIU.  In addition, because the Veteran's representative has raised a secondary service connection theory of entitlement for the Veteran's cervical spine condition in a March 2012 statement, additional development is necessary for that claim as well. 

The Veteran contends that his cervical spine disability is related to an in-service fall on ice in which he had also injured his low back.  Alternatively, he alleges that his cervical spine disability is secondary to his service-connected lumbar spine disability because his lumbar spine disability aggravated his cervical spine disability.  The Veteran also claims that his left hand numbness is secondary to his service-connected lumbar spine disability.  

Service treatment records confirm that the Veteran injured his back in June 1979 and received treatment for it shortly thereafter.  However, the records are negative for any complaints, diagnoses, or treatment for a cervical spine disability.  Post-service VA and private medical records consistently show that the Veteran did not begin experiencing neck pain and neck-related symptoms of left hand numbness and radiculopathy until after his car hit the curb in July 1999.  However, in an April 2007 VA medical report, after a review of the Veteran's records from 1982 to the present, the VA physician opined that the Veteran's current neck and cervical radicular pain began as a direct result of his fall on ice in 1980 during his service in Alaska.  Similarly, in a May 2007 letter, the Veteran's private chiropractor reported that he had treated the Veteran since 1982 for pain in the lumbar spine as well as the cervical and thoracic spine with occasional pain radiating into the left arm and hand.  Upon review of the records from 1980 to the present time, including x-rays and MRIs of the lumbar and cervical spine, the chiropractor opined that the Veteran's symptoms originated with his fall in service.  Neither clinician provided a rationale for their conclusions.   

With respect to the Veteran's claim that his cervical spine disability is related to his service-connected lumbar spine disability, although the Veteran's representative reported in a March 2012 statement that the Veteran's cervical spine disability was aggravated by his lumbar spine disability, the Board notes that there appears to be no medical evidence in the file supporting this theory of entitlement.  However, the Veteran has not been provided with VCAA notice on how to substantiate his claim for service connection for a cervical spine disorder on a secondary basis, nor provided an opportunity to submit medical evidence which supports that assertion.  VCAA notice should be provided on remand.

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

As the favorable opinions of record do not provide a rationale for the conclusions reached, the Veteran should now be afforded a new VA spine examination with medical opinions concerning whether the Veteran's cervical spine disability arose during service or is otherwise related to any incident of service, including a June 1979 in-service fall, or whether his cervical spine disability is due to or aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected lumbar spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Similarly, the Veteran should be afforded a VA neurological examination with medical opinion addressing whether the Veteran's left hand numbness arose during service or is otherwise related to any incident of service, including a June 1979 in-service fall, or whether his left hand numbness is due to or aggravated (permanently worsened beyond normal progress of the disorder) by his service-connected lumbar spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was last afforded a VA examination for his lumbar spine disability 
in June 2006, almost 6 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Because there may have been changes in the Veteran's condition, the Board finds that a new examination of the spine is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

As the Veteran has reported that he is unemployable due to his lumbar spine disability, the Veteran's claim for TDIU is inextricably intertwined with his claim for an increased rating for a lumbar spine disability.  Therefore, remand of the TDIU claim is also required.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Additionally, the Veteran has currently been assigned a 50 percent rating for a lumbar spine disability and a 40 percent rating for left leg and foot radicular pain and numbness.  The combined disability rating is 70 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2011).  The Veteran currently meets the percentage criteria laid out in 38 C.F.R. § 4.16(a) (2011).  Therefore, the remaining issue is whether his service-connected disabilities prohibit him from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a).  As it remains unclear whether the Veteran's service-connected disabilities prohibit him from sustaining gainful employment, an opinion should be sought regarding the overall effect of the Veteran's service-connected disabilities alone on his ability to obtain and retain employment.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In particular, the Veteran's private chiropractor indicated that he had been treating the Veteran for his cervical spine disability since 1982.  However, the earliest post-service evidence of treatment for a cervical spine disability in the claims file is dated in July 1999.  Accordingly, copies of the medical records referenced should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter addressing the information and evidence necessary to substantiate his claim for service connection for a cervical spine disorder on a secondary basis.
    
2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his cervical spine disorder or left hand numbness at any time and who have recently treated his lumbar spine condition.  In particular, the Veteran should be asked to provide a release form for Dr. J.R. Baurichter in Grafton, West Virginia so that records dating since 1982 can be requested.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

In addition, obtain all relevant ongoing VA treatment records dating since August 2008 from the VA Medical Center in Clarksburg, West Virginia.

3.  Schedule the Veteran for a VA spine examination to address the severity of his lumbar spine disability, to obtain a medical opinion as to whether his current cervical spine disorder is possibly related to his period of service or to his service-connected lumbar spine disability, and to obtain an opinion as to the impact of his service connected disabilities on employment.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

a. Concerning the lumbar spine disability, the examiner should describe all symptomatology, to include orthopedic and neurological symptoms, associated with the lumbar spine disability.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the thoracolumbar spine (specifying at what degree in motion pain begins) and motor and sensory evaluation.  The examiner should also describe any functional loss pertaining to the service-connected lumbar spine disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of incapacitating episodes of disc disease (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).  A rationale for any opinion expressed should be provided.

b.  The examiner should provide an opinion as to whether the Veteran's service connected lumbar spine and left lower extremity radiculopathy cause the Veteran to be unable to obtain or maintain gainful employment, without regard to age or nonservice connected disabilities.  A rationale for any opinion expressed should be provided

c. Concerning the cervical spine disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) a current cervical spine disability arose during service or is otherwise related to any incident of service, including a June 1979 fall on ice.  If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's cervical spine disability was caused by or related to the service-connected lumbar spine disability.  If not caused by or related to the Veteran's lumbar spine disability, the examiner should provide an opinion as to whether the Veteran's cervical spine disorder is aggravated (permanent worsening of the underlying disability beyond natural progress) by the lumbar spine disability.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  The examiner should explain the medical basis for the conclusions reached. 

4.  Schedule the Veteran for a VA neurological examination to obtain a medical opinion as to whether his current left hand numbness is possibly related to his period of service or to his service-connected lumbar spine disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) current left hand numbness arose during service or is otherwise related to any incident of service, including a June 1979 fall on ice.  If not caused by or related to service, the examiner should provide an opinion as to whether the Veteran's left hand numbness was caused by or related to the service-connected lumbar spine disability.  If not caused by or related to the Veteran's lumbar spine disability, the examiner should provide an opinion as to whether the Veteran's left hand numbness is aggravated (permanent worsening of the underlying disability beyond natural progress) by the lumbar spine disability.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  The examiner should explain the medical basis for the conclusions reached. 

5.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


